O’SCANNLAIN, Circuit Judge,
concurring in the result:
I concur in the result reached by Judge Thompson for the court and, except for a threshold concern, I would agree with his sound analysis of the merits. I also join in Judge Rymer’s thoughtful discussion of the Rooker-Feldman doctrine and her analysis of res judicata. ■ I write separately for two reasons: first, to suggest the utter absence of a federal question — irrespective of the Rooker-Feldman doctrine or res judicata— and hence an additional ground for our lack of.jurisdiction to hear the case at all; and second, to respond to Judge Fletcher’s dissent in which she urges that Proposition 140 is constitutionally infirm for lack of adequate “notice” to California voters.
I
I have grave doubt that our court has jurisdiction to review this case, irrespective of Judge Rymer’s concurring opinion or Judge Schroeder’s dissent. There is compelling authority that a state’s adoption of term limits on its own government’s elected offi*848cials fails to raise a substantial federal question.
In Moore v. McCartney, 425 U.S. 946, 96 S.Ct. 1689, 48 L.Ed.2d 190 (1976), the Supreme Court las', had the opportunity to rule on term limits ior state officials and it summarily dismissed, for want of a federal question, an appeal from the West Virginia Supreme Court upholding term limits on state executive officials. See State ex rel Maloney v. McCartney, 159 W.Va. 513, 519-20, 223 S.E.2d 607 (1976).
The ruling in Moore has the same effect as a summary affirmance and is fully binding on all lower courts. See Mandel v. Bradley, 432 U.S. 173, 176, 97 S.Ct. 2238, 2240, 53 L.Ed.2d 199 (1977) (per curiam); Wright v. Lane County Dist. Ct., 647 F.2d 940, 941 (9th Cir.1981). “Summary dismissals for want of a substantial federal question are decisions on the merits that bind the lower courts until subsequent decisions of the Supreme Court suggest otherwise.” Wright, 647 F.2d at 941; see also Mandel, 432 U.S. at 176, 97 S.Ct. at 2240 (summary dismissals “prevent lower courts from coming to the opposite conclusions on the precise issues presented and necessarily decided by those actions.”) The “precedential value of a dismissal for want of a substantial federal question extends beyond the facts of the particular case to all similar cases.” Wright, 647 F.2d at 941.
Moore affirmed the Maloney decision which rejected an incumbent state officeholder’s federal constitutional claim that consecutive term limits violated the Fourteenth Amendment to the Constitution. In his dissent in U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 925, 115 S.Ct. 1842, 1913, 131 L.Ed.2d 881 (1995), Justice Thomas (joined by Chief Justice Rehnquist and Justices O’Connor and Scalia) Shed some light on the significance of Moore. Thornton, of course, concerned the issue of whether states could limit the terms of members of the Congress of the United States chosen by the electorate of such states. The Supreme Court held that the Qualifications Clause of the Constitution, Article I, Section 5, prohibited the establishment of term limits by a state for its representatives and senators serving in the Congress of the United States. Id. at 831, 115 S.Ct. at 1868. Justice Thomas disagreed with the majority that such laws should be reviewed under the Qualifications Clause, and instead noted that “laws that allegedly have the purpose and effect of handicapping a particular class of candidates traditionally are reviewed under the First and Fourteenth Amendments.... Term limit measures have tended to survive such review without difficulty.” Id. at 925, 115 S.Ct. at 1913.
Justice Thomas was referring to laws imposed by a state on its' federal representatives, as was at issue in Thornton, not by a state on its- own officeholders. However, in support of the proposition that state-imposed term limits on federal representatives have tended to survive review without difficulty, Justice Thomas cited Moore, explaining that the Supreme Court dismissed the appeal from Maloney, “on the ground that limits on the terms of state officeholders do not even raise a substantial federal question under the First and Fourteenth Amendments.” Thornton, 514 U.S. at 925, 115 S.Ct. at 1913 (emphasis added). The Supreme Court’s disposition of Maloney on this ground is not surprising in light of the Court’s recognition of the fundamental interest of a state in determining the structure of its government. See Gregory v. Ashcroft, 501 U.S. 452, 460, 111 S.Ct. 2395, 2400, 115 L.Ed.2d 410 (1991). What is noteworthy about this reference, however, is that, as relevant as Moore may have been with regard to federal officials, it is compelling as applied to state term limits. Indeed, we are presented today with the same question the Supreme Court dismissed in Moore for want of a substantial federal question: the constitutionality of limits on the terms of state officeholders.
For us to ignore the precedential value of Moore, we must necessarily decide that there is a constitutionally significant difference between executive and legislative term limits or between permanent and consecutive term limits. It appears from Thornton that these differences were not particularly persuasive to Justice Thomas and those joining him as he drew no such distinction in his characterization of the disposition of Moore. Further, the fact that the myriad of courts which have considered the various types of term limits *849have all reached the same result — that term limits on state officeholders are constitutional 1 — also leads me to believe that, if there is any difference, it is not of constitutional significance. Moreover, the California Supreme Court, when presented squarely with the argument that Maloney (and, by inference Moore) was of limited significance to Proposition 140’s lifetime legislative term limits because it “involved a limitation on consecutive terms of a Governor,” responded that “many, if not all of the considerations mentioned in Maloney (e.g., eliminating unfair incumbent advantages, dislodging entrenched political machines, restoring open access to the political process, and stimulating electorate participation) would apply with equal force to the legislative branch.” Legislature of the State of California v. Eu, 54 Cal.3d 492, 523-24, 286 Cal.Rptr. 283, 816 P.2d 1309 (1991). Although I voice no opinion on the desirability of the policy considerations noted in Eu, I agree with the California Supreme Court that the considerations involved in executive term limits are equally applicable to legislative term limits, and the same holds for consecutive and lifetime term limits. I am not persuaded that there is a constitutionally significant distinction that would compel us to disregard Moore.
Judge Reinhardt, writing for the original panel in Jones v. Bates, 127 F.3d 839, 850 n. 13 (9th Cir.1997), responded to the State’s assertion that the constitutionality of Proposition 140 was controlled by Moore by noting that extensive intervening doctrinal developments counseled against continued reliance, on that case, citing Hicks v. Miranda, 422 U.S. 332, 344, 95 S.Ct. 2281, 2289, 45 L.Ed.2d 223 (1975), overruled by Mandel, 432 U.S. 173, 97 S.Ct. 2238, 53 L.Ed.2d 199, for the proposition that “reliance on the fact that the Supreme Court has branded a particular question unsubstantial ceases to be appropriate ‘when doctrinal developments indicate otherwise.’”- In support of the contention that doctrinal developments indicate otherwise, Judge' Reinhardt cited the Supreme Court’s decisions in Burdick v. Takushi, 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992), Anderson v. Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983), and Thornton, 514 U.S. 779, 115 S.Ct. 1842, 131 L.Ed.2d 881. Upon review of these cases, however, along with the other relevant cases decided by the Supreme Court in the years between Moore and Bates, I am not persuaded that doctrinal developments have significantly changed Moore’s fundamental premise. See Hicks, 422 U.S. at 344, 95 S.Ct. at. 2289.
As an initial matter, Thornton does not speak at all to the question of whether limits on the terms of state officeholders raises a substantial federal question.- Thornton is concerned exclusively with the constitutionality of state-imposed term limits on federal officeholders. The Supreme Court’s decision was bottomed on the Qualifications Clause and the notion of a “national citizenship,” neither of which, of course, has any relevance to this case. See Thornton, 514 U.S. at 806, 115 S.Ct. at 1856 (“[T]he Qualifications Clauses were intended to preclude the States from exercising any [control over congressional qualifications] and to fix as exclusive the qualifications in the Constitution.”); see also Thornton, 514 U.S. at 841-844, 115 S.Ct. at 1873-74 (Kennedy, J., concurring) (dis*850cussing notion of a “national citizenship” and noting that “the National Government is and must be controlled by the people without collateral interference by the States.”) Therefore, while Thornton would appear to the undiseerning eye to offer guidance on the issue we face today, upon closer examination, it is clear that it is considerably more limited in scope if not entirely inapposite.
As to other intervening doctrinal developments, although it is true that the Supreme Court has decided noteworthy ballot access cases in the period between Moore and Bates, it is doubtful that these cases detract from Moore’s precedential value. Significantly, in no case since Moore has the Supreme Court responded so directly to the issue before us today. While subsequent cases have presented numerous peripheral ballot access issues to the Court, none has presented the question of the constitutionality of state-imposed term limits on state officeholders as squarely as Moore. For this reason alone, I remain skeptical of the failure of our court to take this case into consideration in disposing of the matter before us.-
Moreover, Moore is not inconsistent with any of the significant ballot access cases. As noted in Clements v. Fashing, 457 U.S. 957, 964, 102 S.Ct. 2836, 2844, 73 L.Ed.2d 508 (1982), the Supreme Court has departed from “traditional equal protection analysis ... in two essentially separate, although similar, lines of ballot access cases,” those which concern restrictions which are based on wealth, see Clements, 457 U.S. at 964, 102 S.Ct. at 2844, (citing Bullock v. Carter, 405 U.S. 134, 144, 92 S.Ct. 849, 856, 31 L.Ed.2d 92 (1972); Lubin v. Panish, 415 U.S. 709, 717-18, 94 S.Ct. 1315, 1320-21, 39 L.Ed.2d 702 (1974)), and those which impose burdens on new or small political parties or independent candidates. Id. (citing, inter alia, Illinois State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 99 S.Ct. 983, 59 L.Ed.2d 230 (1979); Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974); American Party of Texas v. White, 415 U.S. 767, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974)). Burdick, 504 U.S. at 441-42, 112 S.Ct. at 2067-68 (approving Hawaii’s ban against write-in candidates), Anderson, 460 U.S. at 806, 103 S.Ct. at 1579 (striking down state-imposed filing requirements on presidential candidates), and Timmons v. Twin Cities, — U.S. -, -, 117 S.Ct. 1364, 1375, 137 L.Ed.2d 589 (1997) (upholding state antifusion law prohibiting candidates from appearing on ballot as candidate of more than one political party), all clearly fit into the latter category. See Clements, 457 U.S. at 964, 102 S.Ct. at 2844. Term limits on state officials, however, do not fit into either category, and, more importantly for purposes of the Supreme Court’s analysis, do not unfairly or unnecessarily burden “the availability of political opportunity.”- Id. (quoting Lubin, 415 U.S. at 716, 94 S.Ct. at 1320). While a failure to provide access to the ballot for new or small political parties or independent candidates or on the basis of wealth may effectively result in the exclusion of unique ideas and viewpoints from the political marketplace, the imposition of term limits raises no similar concerns. Term limits apply to politicians of every stripe regardless of party affiliation. It is understandable that the Supreme Court would consider the two lines of cases noted in Clements to raise a substantial federal question as they have a significant potential clearly to infringe upon First and Fourteenth Amendments rights. See e.g., Clements, AVI U.S. at 965, 102 S.Ct. at 2844 (burdensome requirements on small and independent parties “may burden First Amendment interests in ensuring freedom of association”). Terms limits, which have no disparate impact on any cognizable group, have less of a potential so to offend.
Consequently, I submit that intervening doctrinal developments in the ballot access cases have not weakened Moore’s message that term limits on state officeholders do not present a federal question. As Moore is the last word from the Supreme Court on the issue of term limits on state officeholders, we are compelled to give it appropriate weight in disposing of this case.
II
Judge Fletcher argues in her dissent that Proposition 140 is defective because the voters were not provided with “notice that they were voting on a severe limitation to their *851fundamental right to vote for candidates of their choice.” See infra, Judge Fletcher dissenting opinion at 867; see also infra, Judge Fletcher dissenting opinion at 866 (incorporating Bates, 127 F.3d at 856-63). Although the court’s opinion avoids this issue by assuming, without deciding, that a federal court may determine whether a state has given adequate “notice” to its voters in connection with a statewide initiative ballot measure, I feel that Judge Fletcher’s analysis should not go unchallenged. First, I will examine whether the people have a “fundamental right to vote for candidates of their choice,” and then I will consider whether some special “notice” is necessary when the voters of a state enact legislation via the initiative process.
A
The assertion that the people have a “fundamental right to vote for candidates of their choice” implicates at least two distinct, though closely-related, rights: the right to vote and the right’to run for elective office. See Lubin, 415 U.S. at 716, 94 S.Ct. at 1320 (“[V]oters can assert their preferences only through candidates or political parties.... The right of a party or an individual to a place on the ballot is entitled to protection and is intertwined with the rights of voters.”) Consequently, in determining whether people have a fundamental right to vote for candidates of their choice, it is necessary to examine both the established right to vote and the asserted right to be a candidate and how the two interact.
Voting has long been recognized by the Supreme Court as a “fundamental right.” See Harper v. Virginia Board of Elections, 383 U.S. 663, 667, 86 S.Ct. 1079, 1081, 16 L.Ed.2d 169 (1965); Reynolds v. Sims, 377 U.S. 533, 561-62, 84 S.Ct. 1362, 1381-82, 12 L.Ed.2d 506 (1964). It is axiomatic to say that the right to vote lies at the very core of our system of representative democracy. The right to vote in federal elections is conferred explicitly in Article I, Section 2 of the Constitution. See U.S. CONST, art. I, § 2. The Constitution is silent, however, on the right to vote in state elections; not surprisingly, it does not grant such a right, nor does it bestow upon Congress the power to determine the qualifications of state voters. See Harper, 383 U.S. at 667, 86 S.Ct. at 1081; see also Oregon v. Mitchell, 400 U.S. 112, 130, 91 S.Ct. 260, 267, 27 L.Ed.2d 272 (1970). It is within the power of the several states to determine voter qualifications for state elections, so long as said qualifications do not violate any constitutional provision or “any restriction that Congress, acting pursuant to its constitutional powers, has imposed.”Harper, 383 U.S. at 667, 86 S.Ct. at 1081 (quoting Lassiter v. Northampton Cty. Election Board, 360 U.S. 45, 51, 79 S.Ct. 985, 989, 3 L.Ed.2d 1072 (1959)). As. noted by Professor Tribe, every state imposes some restrictions on the franchise. See Laurence H. Tribe, American Constitutional Law § 13-10, at .1084 (2d ed.1988) (hereinafter, “Tribe”). States have imposed restrictions requiring that voters be of a certain reasonable age, that felons be denied the right to vote, see Richardson v. Ramirez, 418 U.S. 24, 56, 94 S.Ct. 2655, 2671, 41 L.Ed.2d 551 (1974), and that voters be state citizens and residents. See, e.g., Marston v. Lewis, 410 U.S. 679, 679-80, 93 S.Ct. 1211, 1212, 35 L.Ed.2d 627 (1973) (upholding 50-day voter residency requirement). These restrictions plainly infringe upon the right to vote — in some instances, completely prohibiting access to the franchise for millions2 of people — yet all have survived judicial scrutiny at the highest level. Consequently, although the right to vote is considered fundamental, fundamental is not commensurate with absolute.
The necessary corollary to the notion that the people have a fundamental right to vote for candidates of their choice is that there exists a constitutional right to vote for a particular candidate. It seems beyond cavil that the former cannot survive without the latter. The right to vote for a particular candidate, in turn, perforce implicates the right to stand for elective office. The district *852court in Bates v. Jones, 958 F.Supp. 1446, 1460 (N.D.Ca.1997), in identifying the constitutional rights implicated by Proposition 140’s lifetime legislative term limits, gleaned from the Supreme Court’s decision in Burdick, 504 U.S. at 441, 112 S.Ct. at 2067 a “right to vote for [a] particular candidate.” The district court proclaimed that voters can be denied the opportunity to vote for a particular candidate only if “constitutionally adequate” means existed for that candidate to appear on the ballot. See Bates, 958 F.Supp. at 1460. I must respectfully disagree. The district court reads far too much into Bur-dick’s discussion of the means of gaining access to the Hawaii ballot. Indeed, it is well-established that “[a]lthough [a voter] is guaranteed an equal voice in the election of those who govern, [he or she] does not have an unlimited right to vote for any particular candidate.” Burdick v. Takushi 937 F.2d 415, 418 (9th Cir.1991), aff'd, 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992). As we noted in Burdick, the Supreme Court has upheld numerous restrictions imposed by the states on who may run for certain state offices. Id.; see e.g., Munro v. Socialist Workers Party, 479 U.S. 189, 196-97, 107 S.Ct. 533, 537-38, 93 L.Ed.2d 499 (1986) (upholding state requirement that minor-party candidates receive at least 1% of votes in state’s multi-party primary election for candidate to appear on ballot); Clements, 457 U.S. at 972, 102 S.Ct. at 2848 (upholding provisions of state constitution which provided for automatic resignation of certain state and local officeholders who became candidates for any other state office and which prevented most government officials from becoming eligible to serve in state legislature before completing current term of office); Storer, 415 U.S. at 728-29, 94 S.Ct. at 1278-79 (upholding state disaffiliation provision which prevented person from running as independent candidate if he registered with political party during year prior to immediately preceding primary); American Party of Texas, 415 U.S. at 782, 94 S.Ct. at 1306 (state can deny place on ballot to frivolous candidate by requiring all candidates to “demonstrate a significant, measurable quantum of community support.”) Consequently, while there is a right to equal participation in voting, a constitutional right to vote for a particular candidate simply does not exist.3
Further, if there is a right to vote for a particular candidate, such right necessarily implicates a corresponding constitutional right to be a candidate. Judge Fletcher suggests in her dissent that “every attempt by a state to set restrictive qualifications concerning who can and who cannot serve as a candidate for elective office implicates rights that are ‘fundamental’ and requires careful scrutiny.” See infra, Judge Fletcher dissenting opinion at 868. The district court also suggested that there is a “right to run for a particular office” that requires protection akin to that afforded the right to vote. See Bates, 958 F.Supp. at 1461 (citing Lubin, 415 U.S. at 716, 94 S.Ct. at 1320). Once again, I respectfully disagree both with Judge Fletcher and the district court. The interest of an individual in being a candidate is of no exceptional constitutional significance; it does not merit a departure from traditional equal protection principles. “Far from recognizing candidacy as a ‘fundamental right,’ we have held that the existence of barriers to a candidate’s access ‘does not of itself compel close scrutiny.’ ” Clements, 457 U.S. at 962, 102 S.Ct. at 2843 (quoting Bullock, 405 U.S. at 143, 92 S.Ct. at 855).
For the foregoing reasons, the asserted constitutional right of the people “to vote for the candidates of their choice” simply does not exist. Consequently, it is evident that no “fundamental, right” was “severely limited” by Proposition 140 and thus, the dissent’s analysis is fatally flawed.
B
As to the contention that Proposition 140’s lifetime legislative term limits must fail because the voters of California were not provided with adequate “notice” of the “severe limitation” the provision would impose on their fundamental rights, there is even less *853foundation in law or tradition. While I agree with the court’s opinion that sufficient “notice” of the extent of the term limits provision was provided to the voters of the State of California, I hesitate to assume for even a moment that such “notice” was required or even within the province of a federal court to determine.4 See, supra majority opinion at 845-846.
Judge Reinhardt, writing for the original panel, held that, although the proper interpretation of Proposition 140 is purely a matter of state law, “the issue whether the people’s fundamental political rights may be severely burdened by means of an- ‘ambiguous’ initiative that ‘the average voter’ would only ‘likely’ understand is ... a question of federal law.” Bates, 127 F.3d at 857. Judge Fletcher argues in her dissent that, while the California Supreme Court in Eu was only concerned with what the “average” voter “likely” believed about Proposition 140, “surely the adequacy of notice cannot turn on what a person of average intelligence ‘likely’ understood.” See infra, Judge Fletcher dissenting opinion at 866. According to Judge Fletcher, evidently, the federal standard for adequate “notice” when fundamental rights are at stake requires a different and more stringent inquiry than the state standard. Searching the Constitution, however, I am unable to locate an “ignorant voter clause” that vests federal courts with the power to review voter-enacted legislation to ensure that enough people were capable of understanding what they voted for at the ballot. In all fairness, Judge Fletcher does not attempt to ground this newly-discovered right in the Constitution. Instead, it appears to be simply yet another' novel right that “implicates due process concerns,” see Bates, 127 F.3d at 857, created by weaving together snippets from various cases,5 none of which would seem to *854betray that it would one day have the dubious distinction of being called upon for this purpose.
Such “notice” requirement is most likely grounded in an antipathy for and distrust of the initiative process which finds support in neither the Constitution nor Supreme Court precedent. Although it has been argued that the Supreme Court reviews popular legislation more closely than legislation enacted by representatives, see Julian N. Eule, Judicial Review of Direct Democracy, 99 Yale L.J. 1503, 1562-65 (1990); Mark Slonim & James H. Lowe, Comment, Judicial Review of Laws Enacted by Popular Vote, 55 Wash. L.Rev. 175, 194-96 (1979), an examination of the case law does not bear out such assertion. As noted in City of Eastlake v. Forest City Enterprises, Inc., 426 U.S. 668, 672-73, 96 S.Ct. 2358, 2361-62, 49 L.Ed.2d 132 (1976), “[i]n establishing legislative bodies, the people can reserve to themselves power to deal directly with matters which might otherwise be assigned to the legislature.” The Supreme Court applies the very same standard of review both to popular and to representative legislation and has held that the fact that legislation was enacted by initiative “is without constitutional significance.”6 Lucas v. Forty-Fourth General Assembly, 377 U.S. 713, 737, 84 S.Ct. 1459, 1474, 12 L.Ed.2d 632 (1964) (striking down, on equal protection grounds, apportionment scheme that violated “one person-one vote” principle notwithstanding approval by voters of state).
To engraft a due process “notice” requirement on popular legislation is to invite the federal courts to look behind initiatives to ensure that voters were capable of understanding the potential consequences of their actions and acted accordingly. This is simply beyond our province. The Supreme Court has historically presumed that legislators are aware of the consequences of the laws which they enact and has declined to invalidate, legislation on the ground that “Congress was unaware of what it accomplished or ... was misled by the groups that appeared before it.” See United States Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179, 101 S.Ct. 453, 461, 66 L.Ed.2d 368 (1980) (“The language of the statute was clear and we have historically assumed that Congress intended what it enacted.”); see also Taxpayers to Limit Campaign Spending v. Fair Political Practices Comm’n, 51 Cal.3d 744, 274 Cal.Rptr. 787, 801, 799 P.2d 1220, 1235 (1990) (“In order to further the fundamental right of the electorate to enact legislation through the initiative process, this court must on occasion indulge in a presumption that the voters thoroughly study and understand the content of complex *855initiative measures”) Further, it has long been established that there is no due process right to “notice” in the enactment of legislation. See Bi-Metallic Investment Co. v. State Board of Equalization, 239 U.S. 441, 445, 36 S.Ct. 141, 142, 60 L.Ed. 372 (1915) (no due process right to notice before government acts in legislative capacity). In light of the fact that there is no constitutionally significant difference between popular legislation and representative legislation, see Lucas, 377 U.S. at 737, 84 S.Ct. at 1474, we must reject the temptation to create a due process right to “notice” in the initiative process. We simply have no franchise to presume that the citizens of California could 'not understand what they were doing at the ballot box on November 6,1990.
Ill
Like Judge Thompson, I would not interfere with the will of the people of California in adopting Proposition 140; I would reach such result, however, by the route charted by Judge Rymer or Part I of the foregoing analysis. With respect, for the reasons expressed in Part II, I must fundamentally reject the view expressed by Judge Fletcher that federal courts have a writ to impose a newly-minted “notice” requirement on the voters of California.

. See e.g., League of Women Voters v. Diamond, 923 F.Supp. 266, 272 (D.Me.1996), aff'd, 82 F.3d 546 (1st Cir.1996) (upholding consecutive legislative term limits); Dutmer v. City of San Antonio, 937 F.Supp. 587, 595 (W.D.Texas 1996) (upholding lifetime term limits for city officials); Miyazawa v. City of Cincinnati, 825 F.Supp. 816, 822 (S.D.Ohio 1993), aff'd, 45 F.3d 126 (6th Cir.1995) (upholding consecutive legislative term limits); Nevada Judges Assn. v. Lau, 112 Nev. 51, 910 P.2d 898, 902-03 (1996) (upholding lifetime judicial term limits); U.S. Term Limits v. Hill, 316 Ark. 251, 872 S.W.2d 349, 359-60 (1994), aff'd on other grounds, 514 U.S. 779, 115 S.Ct. 1842, 131 L.Ed.2d 881 (1995) (upholding lifetime legislative term limits); Legislature v. Eu, 54 Cal.3d 492, 523-24, 286 Cal.Rptr. 283, 816 P.2d 1309 (1991) (upholding lifetime legislative term limits); Maddox v. Fortson, 226 Ga. 71, 172 S.E.2d 595, 596-97 (1970) (upholding consecutive executive term limits); Roth v. Cuevas, 158 Misc.2d 238, 251-53, 603 N.Y.S.2d 962, aff'd, 197 A.D.2d 369, 603 N.Y.S.2d 736, aff'd, 82 N.Y.2d 791, 604 N.Y.S.2d 551, 624 N.E.2d 689 (1993) (upholding consecutive term limits for city officials); Cawdrey v. Redondo Beach, 15 Cal.App.4th 1212, 1231, 19 Cal.Rptr.2d 179 (1993) (upholding lifetime legislative term limits); see also Gregory, 501 U.S. at 473, 111 S.Ct. at 2407 (upholding lifetime ban on judges after age seventy).


. There were approximately 8,867,000 Californians under the age of eighteen in 1996, the age at which the right to vote cannot be denied or abridged under the twenty-sixth amendment to the U.S. Constitution. See U.S. DEPARTMENT OF COMMERCE, STATISTICAL ABSTRACT OF THE UNITED STATES 33 (1997); U.S. CONST. amend. XXVI.


. See Tribe at 1062 ("Election-related rights display the special feature that the equality with which they are available, rather than the fact of their availability or absence, ordinarily proves decisive.”).


. Along these lines, I find no comfort in the two purported "limitations” on the so-called "notice" doctrine: that it will be applied only in cases where an initiative affects a "fundamental right" and only when said initiative imposes a "severe” limitation on that right. See infra, Judge Fletcher dissenting opinion at 15141. First, as evidenced by the assertion of a fundamental right of. the people to vote for the candidates of their choice, limiting the "notice" doctrine merely to fundamental rights will in actuality be no limitation at all. Indeed, given that the case law is replete with references to rights which are considered "fundamental,” see e.g., California Dept. of Corrections v. Morales, 514 U.S. 499, 515, 115 S.Ct. 1597, 1606, 131 L.Ed.2d 588 (1995) (ex post facto clause) (Stevens, J., dissenting); Benton v. Maryland, 395 U.S. 784, 794, 89 S.Ct. 2056, 2062, 23 L.Ed.2d 707 (1969) (double jeopardy); Duncan v. Louisiana, 391 U.S. 145, 149, 88 S.Ct. 1444, 1447, 20 L.Ed.2d 491 (1968) (jury trial), it seems apparent that “notice" would be required in any initiative that tangentially touches upon some cognizable constitutional right. Second, whether a burden is "severe” inevitably becomes a matter of perspective. The original panel determined, in part, that the burden imposed by Proposition 140 was severe by analogizing it to a death penalty case. See Bates, 127 F.3d at 859 (citing Thompson v. Oklahoma, 487 U.S. 815, 856, 108 S.Ct. 2687, 2711, 101 L.Ed.2d 702 (1988), and noting that, while Justice O’Connor stressed that Thompson was an “unusual” and "unique" case, Bates was equally "unusual” and "in many ways, as compelling.”) To call the limitation imposed by Proposition 140's term limits "severe” by analogizing it in some respects to a death penalty case is misguided, to say the least, and demonstrates how devoid of content the terms "fundamental” and "severe” really are.


. As the original panel claimed that "[pjerhaps the case that is most comparable to the one before us is Thompson v. Oklahoma, 487 U.S. 815, 857, 108 S.Ct. 2687, 2710, 101 L.Ed.2d 702 (1988)," Bates, 127 F.3d at 858, I will limit my discussion on this point to that case. Thompson involved the interaction of two Oklahoma statutes, one allowing 15-year olds to be treated as adults in the criminal justice system for some purposes and another which authorized capital punishment for murder. Due to the interaction of these two statutes, Thompson, a 15-year-old minor, was convicted of first degree murder and sentenced to death. Justice O’Connor, concurring in the judgement, voted to vacate the death sentence on the ground that "there [was] a considerable risk that the Oklahoma Legislature either did not realize that its action would have the effect of rendering 15-year-old defendants death eligible or did not give the question the serious consideration that would have been reflected in the explicit choice of some minimum age for death eligibility.” Id. at 857, 108 S.Ct. at 2710 (O’Connor, J., concurring). Citing Justice O'Connor's concurrence in support of a general "notice" requirement is somewhat disingenuous, however, because it ignores Justice O’Connor's limitation of her concurrence to death penalty cases and, specifically, "the peculiar circumstances” presented before the Supreme Court in Thompson. Id. The panel’s attempt to dimmish this distinction by claiming that the rights involved in Bates’ action were “equally unusual and, in many ways, as compelling,” Bates, 127 *854F.3d at 859, is unavailing. As Judge Fletcher herself has recently noted, death is "unique." See Thompson v. Calderon, 120 F.3d 1045, 1049 (9th Cir.1997) (quoting Justice O'Connor's concurrence in Thompson v. Oklahoma, 487 U.S. at 856, 108 S.Ct. at 2710). With all due respect to the Bates plaintiffs, there is life after the California Assembly.


. Skeptics, of course, will point to the decisions in Romer v. Evans, 517 U.S. 620, -, 116 S.Ct. 1620, 1627, 134 L.Ed.2d 855 (1996), Washington v. Seattle School District No. 1, 458 U.S. 457, 471, 102 S.Ct. 3187, 3195, 73 L.Ed.2d 896 (1982), and Reitman v. Mulkey, 387 U.S. 369, 381, 87 S.Ct. 1627, 1634, 18 L.Ed.2d 830 (1967), in which the Supreme Court invalidated voter initiatives, in support of the notion that popular legislation is subject to a higher standard of review than traditional legislation. One should not conclude from these cases, however, that the Supreme Court will scrutinize initiatives more closely than representative legislation, only that the Supreme Court will carefully review any legislation — however enacted — that impacts important constitutional rights. The laws at issue in Romer, Seattle School District, and Reitman were struck down on the ground that, while facially neutral, they were enacted for discriminatory purposes. See Romer, 517 U.S. at —, 116 S.Ct. at 1627 (striking down amendment to state constitution which prohibited all legislative, executive, or judicial action designed to protect homosexual persons from discrimination, noting that "amendment seems inexplicable by anything but animus toward the class that it affects"); Seattle School District, 458 U.S. at 471, 102 S.Ct at 3195. ("despite its facial neutrality there is little doubt that the initiative was effectively drawn for racial purposes”); Reitman, 387 U.S. at 381, 87 S.Ct. at 1634 (invalidating provision of state constitution that "was intended to authorize, and does authorize, racial discrimination in the housing market”). Such scrutiny is obviously not unique to popular legislation, but extends equally to all forms of legislation. See United States Dept. of Agriculture v. Moreno, 413 U.S. 528, 534-35, 93 S.Ct. 2821, 2825-26, 37 L.Ed.2d 782 (1973) (striking down on rational basis review Congressional legislation neutral on its face that had purpose of discriminating, against "hippies”).